Title: From John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 18 December 1786
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


     
      Gentn:
      Grosvr. square Decr. 18. 1786
     
     I have this moment the honor of your Letter the 12th. of Decr. I am not able to say what orders Congress may give about the farther disposition of the remaining part of the 80.000 Dollars but I am of your opinion that the Treasury board directed the payment of the premiums in new Bonds from an apprehension they should not be

able to provide timely for the february interest, I know of no probabilty of a further draught for the purpose of treating with the Barbary Powers. to any considerable ammount before next spring and therefore I must venture to approve of your proposal to appropriate, a part of it to the payment of the premiums, being fully of your opinion, that such a measure will have benificial Consequences on the Credit of America
     I am &c
     
      J. A.
     
    